Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2016

                                      No. 04-16-00679-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

                   William MCMANUS, Perla Dominguez and Kevin Nakata,
                                     Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI12457
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        Appellant, who is an inmate and appears pro se, filed a motion to proceed in forma
pauperis. We note appellant filed an affidavit of inability in the trial court below, and both the
clerk’s records and reporter’s records have been filed, indicating appellant remains indigent.
Accordingly, we GRANT appellant’s motion to proceed in forma pauperis. Appellant is deemed
indigent for purposes of this appeal.

           We order the clerk of this court to serve a copy of this order on appellant, all counsel,
the district clerk, and the court reporter.

                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court